 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KARPE MORTGAGE INC.,                               Case No. 1:19-cv-01708-LJO-JDP

12                        Plaintiff,                    ORDER DIRECTING THE CLERK’S
                                                        OFFICE TO CLOSE THE CASE
13            v.

14                                                      ECF No. 6
     STEVEN TAYLOR NETTLES, et al.,
15
                          Defendants.
16

17            Plaintiff Karpe Mortgage has filed a notice of voluntary dismissal under Rule 41(a)(1)(A)
18   of the Federal Rules of Civil Procedure. ECF No. 6. No opposing party has served either an
19   answer or a motion for summary judgment. The court therefore directs the clerk’s office to close
20   the case.
21
     IT IS SO ORDERED.
22

23
     Dated:        January 25, 2020
24                                                     UNITED STATES MAGISTRATE JUDGE
25

26
27   No. 205.
28
